


AMENDMENT NO. 1


TO


EMPLOYMENT AGREEMENT


This Amendment No. 1 to the Employment Agreement (this “Amendment”) is effective
as of the 21st day of August, 2014 and is made by and among Bank of Hampton
Roads, Inc., a corporation organized under the laws of, and authorized by
statute to accept deposits and hold itself out to the public as engaged in the
banking business in, the Commonwealth of Virginia having its principal place of
business at 641 Lynnhaven Parkway, Virginia Beach, Virginia 23452 (“BHR” or the
“Employer”).  BHR is a wholly owned subsidiary of Hampton Roads Bankshares,
Inc., a Virginia corporation having its principal place of business at 641
Lynnhaven Parkway, Virginia Beach, Virginia 23452 (“HRB”) and Donna W. Richards
(the “Executive”).


WITNESSETH:


WHEREAS, on May 22, 2013, the Executive and the Employer entered into an
employment agreement (the “Agreement”) whereby the Executive agreed to serve as
President of BHR;


WHEREAS, the parties now desire to amend the Agreement as set forth herein; and


WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Agreement.


NOW THEREFORE, in consideration of the benefits received by the Executive under
those certain Equity Award Agreements dated August 22, 2014 by and between HRB
and the Executive, and intending to be legally bound hereby, the parties agree
as follows:


1. A new Section 7 is added to the Agreement as follows:


 
“7.           Restrictive covenants.
 


 
(a)           Non-Solicitation of Clients. During the Executive's employment
with the Employer and for a period of two years following the termination of the
Executive’s employment hereunder (but not the expiration of this Agreement), the
Executive covenants and agrees that she will not directly or indirectly, for
herself or for the benefit of another, solicit a Client for the purpose of
providing banking services of any type that the Employer rendered to its clients
in the twelve months immediately preceding her termination of employment. The
term “Client” as used in this Section 8 of the Agreement shall be defined as any
individual or entity that paid or engaged the Employer for banking services in
the twelve month period immediately preceding the date of Executive's
termination of employment and with whom Executive had contact, involvement or
communication, directly or indirectly, during such time.
 
(b)           Non-Solicitation of Employees. During the Executive’s employment
with the Employer and for a period of two years following the termination of the
Executive’s employment hereunder (but not the expiration of this Agreement), the
Executive shall not, on the Executive’s own behalf or on behalf of any third
party, recruit or hire any individual who was employed by the Employer at any
point during the twelve month period immediately preceding her termination of
employment with whom the Executive had contact, involvement or communication,
during such time.
 

 
 

--------------------------------------------------------------------------------

 



 


 
(c)           Non-Competition. During Executive’s employment with the Employer
and for a period of two years following the termination of the Executive’s
employment hereunder (but not the expiration of this Agreement), the Executive
covenants and agrees that she will not either as principal, owner (of greater
than 5% of the ownership interests), partner, director, officer, employee,
agent, or consultant provide services that are substantially similar to those
she provided while employed by the Employer and that compete with the banking
services that the Employer provided at any time during the twelve month period
immediately preceding Executive's termination of employment. The foregoing
restriction shall only apply within a 25-mile radius of the location of HRB’s
corporate headquarters and any office or branch of HRB or any of its
subsidiaries in operation as of the date of her termination of employment.”
 
2. Section 13 is hereby deleted in its entirety and replaced with the following:


“13.           Specific Performance.  The parties agree that irreparable damage
would occur in the event that any of the provisions of Sections 6 and 7 of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached.  The parties accordingly agree that each of the parties to
this Agreement shall be entitled to an injunction or injunctions to prevent
breaches of Sections 6 and 7 of this Agreement and to enforce specifically the
terms and provisions of Sections 6 and 7 of this Agreement, and that such
injunctive relief shall be in addition to any other remedy to which any party is
entitled at law or in equity. The existence of any claim or cause of action of
the Executive against the Employer, whether predicated on this Agreement or not,
shall not constitute a defense to the enforcement by the Employer of the
restrictions, covenants and agreements contained in this
Agreement.  Furthermore, in addition to any other remedies, the Executive agrees
that any violation of the provisions in Sections 6 and 7 will result in the
immediate forfeiture of any vested or unvested stock options and unvested
restricted stock units, if any, issued pursuant to those certain Equity Award
Agreements dated August 22, 2014 by and between HRB and the Executive.  The
Employer and the Executive agree that all remedies available to the Employer or
the Executive, as applicable, shall be cumulative.”
 
3. Sections 7 (Representations and Warranty of the Executive) through 23 (Venue)
of the Agreement are hereby renumbered as Sections 8 through 24.


4. Except as expressly herein modified and amended, all terms, provisions, and
conditions of the Agreement shall remain in full force and effect.


5. This Amendment may be executed in counterparts, each of which shall for all
purposes be deemed an original, and all of such counterparts shall together
constitute one and the same amendment.


6. This Amendment shall be binding upon and inure to the benefit of the parties
hereto, their respective heirs, legal representatives and assigns.


7. This Amendment is effective as of the date set forth above.


[Signatures Page Follows]



 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




   
HAMPTON ROADS BANKSHARES, INC.
                   
By:
/s/ Douglas J. Glenn
   
Name:
Douglas J. Glenn
   
Its:
Pres/CEO
                     
BANK OF HAMPTON ROADS
                   
By:
/s/ Douglas J. Glenn
   
Name:
Douglas J. Glenn
   
Its:
CEO
                     
EXECUTIVE
             
/s/ Donna A. Richards
     
Donna A. Richards
 


 
 

--------------------------------------------------------------------------------

 


 
 
 
 
 
 
 
 






 
 

--------------------------------------------------------------------------------

 
